Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 12/15/2021.  Claims 1-12, 22-24 are pending.  Applicant’s arguments have been fully considered and are not persuasive.  Claims 1-12, 22-24 are finally rejected for reasons stated below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-10, 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steinshnider (US 2010/0021778) in view of Dunn (US 2003/0230671), Clark (US 2005/0019628), Bandhauer (US 2010/0021778), Miki (2009/0049749), deVos (US 2005/0079128).
Regarding claim 1, Steinshnider discloses an emergency power system on an aircraft comprising: a hydrogen storage system configured to supply hydrogen gas;
a fuel cell system coupled with the hydrogen storage system and the air delivery system and configured to generate power at a power output from a chemical reaction involving the hydrogen gas and the air at the predetermined temperature.

Regarding claim 1, Steinshnider does not disclose a ram air intake configured to receive air; an air delivery system configured to supply air from the ram air intake at a predetermined temperature.  Dunn teaches a fuel cell powered aircraft supplies oxygen to a fuel cell from a ram scoop which directs air through which the aircraft is moving to the fuel cell [0009].   The ram input air duct or a container of pressurized air/oxygen will eliminate the need for a compressor to provide pressurized oxygen to the fuel cell with a corresponding weight reduction in the fuel cell systems resulting from not including any such compressor [0013].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a ram air intake to the aircraft power supply of Steinshnider, as taught by Dunn, for the benefit of eliminating the use of a compressor.
Regarding claim 1, Steinshnider does not disclose a heating source configured to heat air received at the ram air intake to the predetermined temperature.  Clark teaches heating an air inlet with a heater.  Refer to figure 2 and [0033].  Regarding claim 7, the heating source includes a heater or a heat exchanger configured to heat air received at the ram air intake to the predetermined temperature.  Regarding claim 8, the fuel cell system produces heat as a byproduct of generating power, and the heat is thermally coupled with the heat exchanger.  Regarding claim 9, further comprising a heat management system having a coolant loop thermally coupled with the fuel cell system, and a radiator.  Regarding claim 10, the radiator is fluidly coupled with air delivery 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the air heating system of Clark to the fuel cell system of Steinshnider for the benefit of controlling the incoming air of the fuel cell.
Regarding 1, Steinshnider does not disclose a condenser fluidly in line with the air delivery system and configured to include the air at the predetermined temperature as a condenser cooling source, and wherein a flow of oxygen depleted air exiting a cathode of the fuel cell system is fluidly provided to the condenser to condense water vapor from the flow of oxygen depleted air.  Bandhauer teaches a fuel cell system wherein a cathode inlet stream is heated by a cathode exhaust stream via a cathode recuperator [0050].  The air inlet stream then enters the cathode recuperator heat exchanger 33 at about 100.degree. C. to about 150.degree. C. and exits the heat exchanger 33 at about 700.degree. C. to about 750.degree. C., such as about 720.degree. C. Since the preheated air inlet stream enters the cathode recuperator heat exchanger 33 at a temperature above room temperature, the cathode exhaust stream can exit the heat exchanger 33 at a temperature above 200.degree. C [0052].
It is noted that since the air inlet stream exits the recuperator at about 720 C, the Examiner notes that the cathode exhaust stream enters the recuperator 33 well above its exit temperature of above 200 C.  Hence, the recuperator 33 is capable of condensing the cathode exhaust stream.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a cathode recuperator to the fuel cell system of 
In claim 1, Steinshnider discloses a high pressure hydrogen supply, but does not disclose a plurality of plug-in cartridges configured to store hydrogen and provide hydrogen at a pressure between 6 bar and 10 bar, each cartridge of the plurality of cartridges comprises a replaceable single-use device.  Miki teaches a fuel cartridge providing fuel for a fuel cell.  The cartridge has a water inlet and a hydrogen outlet [0061].  The structure of the outlet is not particularly limited as long as hydrogen is discharged to the outside. For example, the outlet may be either an opening formed in the vessel or a pipe connected to the vessel [0065].  Regarding claim 3, wherein the hydrogen storage system includes a hydrogen storage solid [0026].  Regarding claim 4, the hydrogen storage solid is configured to liberate hydrogen gas from the hydrogen storage solid by way of a chemical reaction.  Regarding claim 5, the hydrogen storage solid is configured to liberate hydrogen gas by way of a chemical reaction initiated by water and heat [0026].    Regarding claim 24, the control system is configured to maintain the pressure of hydrogen gases to between 6 bar and 15 bar, it is noted that the Miki’s cartridge is capable of performing the function as claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace Steinshnider’s storage tank with a plurality of Miki’s cartridges to the fuel cell of Steinshnider depending on the power requirements of the intended application for the benefit of making the system portable.

Regarding claim 1, Miki does not disclose a cartridge that is a plug-in.  deVos teaches a fuel cartridge corresponding to an electronic device.  The exemplary fuel cartridge and the portion of the host device that receives the fuel cartridge may have corresponding shapes and a mechanical keying apparatus (not shown), such as a rail and slot arrangement, to prevent the fuel cartridge from being inserted improperly and, in many instances, prevent the wrong type of fuel cartridge from being connected to the host device. A suitable locking device, such as springs (not shown) that engage the exemplary retention elements 116, may also be provided to hold the fuel cartridge 100 in place [0021].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the cartridge of Miki with inlets and outlets with corresponding receiving portions of the host device for the benefit of preventing the fuel cartridge from being inserted improperly.
Regarding claim 22, the control system controls the release hydrogen from each cartridge of the plurality of cartridges to supply one of a predetermined amount and a predetermined flow rate of hydrogen gas, regarding claim 23, the control system controls the release hydrogen from each cartridge of the plurality of cartridges individually to match a predetermined operating pressure, see Steinshnider [0040].
Regarding the limitation in claim 1, to store hydrogen at a pressure between 6 bar and 10 bar, Miki teaches when hydrogen is used as a fuel, a fuel cell with a high-pressure tank holding hydrogen or a hydrogen storing alloy tank is employed to some to store at various low pressures for the benefit of making Steinshnider’s fuel cell system safe and portable, whichever pressure an ordinary artisan would require depending on the fuel cell system requirements.
Regarding the limitation in claim 1, provide the hydrogen at the pressure between 6 bar and 10 bar, it is noted that the pressure regulator 15 of Steinshnider is capable of regulating the pressure to provide hydrogen at a pressure of 50 psig, which is less than 10 bar  Refer to figure 2.


Claims 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Steinshnider (US 2010/0021778) in view of Dunn (US 2003/0230671), Clark (US 2005/0019628), Bandhauer (US 2010/0021778), Miki (2009/0049749), deVos (US 2005/0079128) as applied to claim 1, further in view of Zhou (US 2013/0320136). 
Steinshnider does not disclose the elements of claim 6.  Zhou discloses:
Regarding claim 6, the fuel cell system produces water as a byproduct of generating power, and the water is fluidly coupled with the hydrogen storage solid to initiate the chemical reaction [0023].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to fluidly couple water from the fuel cell system to the hydrogen cartridge of Miki to the fuel cell system of Steinshnider, as taught by Zhou, for the benefit of providing water to the fuel cartridge.
.


Claims 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steinshnider (US 2010/0021778) in view of Dunn (US 2003/0230671), Clark (US 2005/0019628), Bandhauer (US 2010/0021778), Miki (2009/0049749), deVos (US 2005/0079128), as applied to claim 1, further in view of Iwase (US 2001/0018138).
Steinshnider does not disclose the elements of claims 11, 12.  Iwase discloses a high energy conversion efficiency system.  See Abstract.  Iwase teaches:
Regarding claim 11, an electrical converter system electrically coupled with the power output and configured to convert power received at the power output to a predetermined aircraft power characteristic.  Regarding claim 12, the electrical converter system includes an energy storage unit.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the converter system of Iwase to the fuel cell system of Steingshnider for the benefit of operating an efficient fuel cell system.

Response to Arguments
Arguments filed 12/15/2021 are addressed below:
Applicant argues that Miki does not teach plug-in cartridges configured to store hydrogen and provide hydrogen at a pressure between 6 and 10 bar (emphasis added). Furthermore, the Examiner does not address how Miki allegedly is configured to store hydrogen at a pressure between 6 and 10 bar, as claimed. The Examiner merely states Miki “discharge[s] hydrogen to the outside.” Office Action, p. 5. The Examiner does not indicate how the discharging of hydrogen also relates to the storing of hydrogen, in light of the claims. The same can be said about the Examiner’s rejection of claim 24 (emphasis in original).
In response, the Applicant makes an incomplete analysis of the Examiner’s position.  Regarding the limitation in claim 1, to store hydrogen at a pressure less than 10 bar, Miki teaches when hydrogen is used as a fuel, a fuel cell with a high-pressure tank holding hydrogen or a hydrogen storing alloy tank is employed to some extent.  However, the fuel cell using such a tank is not suitable for a portable power source [0004].  Hence, Miki’s hydrogen generating material has been developed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form Miki’s cartridge to store at various low pressures for the benefit of making Steinshnider’s fuel cell system safe and portable, whichever pressure an ordinary artisan would require depending on the fuel cell system requirements.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724